Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 

Argument: Applicant argued “New independent claim 27 recites, inter alia, “wherein when the first CSI-RS is an un-precoded CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the un-precoded CSI-RS that is a precoding matrix indicator (PMI) or are the PMI and a rank indicator (RI). ” New independent claim 32 recites substantially similar limitations. As explained below, Krishnamurthy fails to disclose or suggest, at least, the above-recited limitations”  (Remarks 11/6/2020, page 8, 2nd paragraph).

Response: Examiner respectfully disagrees. Examiner addresses a similar limitation in CTNF (8/6/2020, page 6, claim 16 rejection) and is maintaining a similar rejection here. 

Applicant’s arguments with respect to claim(s) 28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the 

Applicant added a new claim 28 and argued that the reference used in CTNF (8/6/2020) doesn’t disclose the new claim. Examiner is using Kim et al. (US 10110290) to address new claim 28.

The corrections to the Abstract (ABST 11/6/2020) have been accepted by the Examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 27, 29 - 32 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 20140177745).

Regarding claim 27, Krishnamurthy discloses a terminal (Fig. 1, mobile station 110; Abstract) comprising:
a processor that performs channel measurement based on a first Channel State Information-Reference Signal (CSI-RS) ([0122] 1st sentence) and performs channel measurement based on a second CSI-RS ([0122], 3rd – 4th sentence); 
and a transmission section that transmits a first Channel State Information (CSI) feedback based on the first CSI-RS ([0122], 2nd sentence) and a second CSI feedback based on the second CSI-RS ([0122], last sentence).
Krishnamurthy does not explicitly disclose: wherein when the first CSI-RS is an un-precoded CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the un-precoded CSI-RS that is a precoding matrix indicator (PMI) or are the PMI and a rank indicator (RI).
However this is inherent in Krishnamurthy. Fig. 3, [0029] discloses the antenna structure. Since the direction of the UE is not previously known, it wouldn’t make any sense to apply any precoding to the antenna elements. Therefore, one of ordinary skill in the art would initially use the antenna without any precoding for the 1st reference signal. Once the general direction of the UE is known, precoding can be applied to generate the proper beam direction. Under Rationales for Obviousness (MPEP 2143), 
“the first CSI feedback only includes a part of information of CSI feedback based on the un-precoded CSI-RS” is a natural consequence of not using precoding on the 1st reference signal.
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use not use precoding on the 1st reference signal, as this would give the best beam direction.

Regarding claim 29, Krishnamurthy discloses the second CSI feedback is CSI feedback information based on a beamformed CSI-RS ([0122] discloses “The base station 120 can apply the precoding matrix (p) to each column in the antenna array. The base station 120 can then transmit a second CSI-RS from each column of antennas using the precoding matrix (p). The UE 110 can receive the second CSI-RS and can determine the precoding matrix (P) based on the second CSI-RS”; wherein the second CSI feedback is the precoding matrix P).

Regarding claim 30, Krishnamurthy discloses when transmitting the first CSI feedback and the second CSI feedback simultaneously, the transmission section performs the first CSI feedback preferentially (Fig. 6 shows 1st precoding matrix determined in block nd precoding matrix determined in block 640. Block 650 discloses transmitting both or one (AND/OR stated in block 650)). 
Since one precoding matrix can be transmitted, selecting one or the other i.e. a design choice and therefore one of ordinary skill in the art can select the 1st if that results in improved system performance. 
Further in [0124], Krishnamurthy discloses the 1st report can be transmitted in a 1st uplink frame and the 2nd report can be transmitted in a 2nd uplink frame. So if sufficient resources aren’t available in the 1st uplink frame, a split can be done as above. This means that when transmitting the first CSI feedback and the second CSI feedback simultaneously and resources don’t permit it, then preference is given to the 1st CSI feedback (i.e. sent in 1st uplink frame) and the 2nd CSI feedback is done later (2nd uplink frame).

Claim 31 is analyzed using the same reasoning as in claim 30 above. Krishnamurthy discloses sending the 1st and 2nd CSI in a 1stand 2nd uplink frame. This can be done when resources aren’t sufficient in the 1st uplink frame to send both CSIs.

Claim 32 is similarly analyzed as claim 27, with claim 32 reciting equivalent method limitations.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et al. (US 20140177745) in view of Kim et al. (US 10110290).

Regarding claim 28, Krishnamurthy does not disclose when the first CSI-RS is a part of beamformed CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the beamformed CSI-RS that is a channel resource indicator (CRI).
In the same field of endeavor, however, Kim discloses when the first CSI-RS is a part of beamformed CSI-RS, the first CSI feedback only includes a part of information of CSI feedback based on the beamformed CSI-RS that is a channel resource indicator (CRI) (column 5, lines 10 – 28; wherein for Class B method stated,”.. the terminal may use a beam selection indicator, a beam index (BI), or a CSI-RS resource indicator ( CRI).”).
Therefore it would have been obvious to one having ordinary skill in the art, at the time the invention was filed, to use the method, as taught by Kim in the system of Krishnamurthy because using CRI allows one to configure an antenna port, as disclosed by Kim (column 5, lines 21+).

Other Prior Art Cited
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.

The following patents are cited to further show the state of the art with respect to CSI feedback for beamforming:

Wei (US 9497002) discloses 3D MIMO CSI feedback based on virtual elevation ports.
Prasad et al.  (US 9755716) discloses codebook construction.
Chen et al.  (US 10554275) discloses a channel state information feedback method

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.